Exhibit 10.2

 

KINIKSA PHARMACEUTICALS, LTD.
2018 INCENTIVE AWARD PLAN

 

SHARE OPTION GRANT NOTICE

 

Capitalized terms not specifically defined in this Share Option Grant Notice
(the “Grant Notice”) have the meanings given to them in the 2018 Incentive Award
Plan (as amended from time to time, the “Plan”) of Kiniksa Pharmaceuticals, Ltd.
(the “Company”).

 

The Company has granted to the participant listed below (“Participant”) the
share option described in this Grant Notice (the “Option”), subject to the terms
and conditions of the Plan and the Share Option Agreement attached as Exhibit A
(the “Agreement”), both of which are incorporated into this Grant Notice by
reference.

 

Participant:

 

 

 

 

 

Grant Date:

 

 

 

 

 

Exercise Price per Share:

 

 

 

 

 

Shares Subject to the Option:

 

 

 

 

 

Final Expiration Date:

 

 

 

 

 

Vesting Commencement Date:

 

 

 

 

 

Vesting Schedule:

 

[To be specified in individual award agreements]

 

 

 

Type of Option

 

[Incentive Stock Option/Non-Qualified Stock Option]

 

By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan and the Agreement.  Participant has reviewed the
Plan, this Grant Notice and the Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of the Plan, this Grant Notice and the
Agreement.  Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.

 

KINIKSA PHARMACEUTICALS, LTD.

 

PARTICIPANT

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

[Participant Name]

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

SHARE OPTION AGREEMENT

 

Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan.

 

ARTICLE I.
GENERAL

 

1.1                               Grant of Option.  The Company has granted to
Participant the Option effective as of the grant date set forth in the Grant
Notice (the “Grant Date”).

 

1.2                               Incorporation of Terms of Plan.  The Option is
subject to the terms and conditions set forth in this Agreement and the Plan,
which is incorporated herein by reference.  In the event of any inconsistency
between the Plan and this Agreement, the terms of the Plan will control.

 

ARTICLE II.
PERIOD OF EXERCISABILITY

 

2.1                               Commencement of Exercisability.  The Option
will vest and become exercisable according to the vesting schedule in the Grant
Notice (the “Vesting Schedule”), except that any fraction of a Share as to which
the Option would be vested or exercisable will be accumulated and will vest and
become exercisable only when a whole Share has accumulated.  In addition, if a
Change in Control occurs (i) any outstanding portion of the Option that is not
assumed, continued converted, replaced or substituted with a substantially
similar award by the Company or a successor entity or its parent or subsidiary
in the Change in Control (an “Assumption”) will be accelerated and will become
vested and exercisable in full as of immediately prior to the occurrence of the
Change in Control, and (ii) following an Assumption, if Participant’s employment
with the Surviving Entity is terminated by the Surviving Entity without Cause
within 12 months following the Change in Control, any outstanding portion of the
Option will be accelerated and will become vested and exercisable in full as of
immediately prior to Participant’s employment termination.  Notwithstanding
anything in the Grant Notice, the Plan or this Agreement to the contrary, unless
the Administrator otherwise determines, the Option will immediately expire and
be forfeited as to any portion that is not vested and exercisable as of
Participant’s Termination of Service for any reason.

 

2.2                               Duration of Exercisability.  The Vesting
Schedule is cumulative.  Any portion of the Option which vests and becomes
exercisable will remain vested and exercisable until the Option expires.  The
Option will be forfeited immediately upon its expiration.

 

2.3                               Expiration of Option.  The Option may not be
exercised to any extent by anyone after, and will expire on, the first of the
following to occur:

 

(a)                                 The final expiration date in the Grant
Notice;

 

(b)                                 Except as the Administrator may otherwise
approve, the expiration of three (3) months from the date of Participant’s
Termination of Service, unless Participant’s Termination of Service is for Cause
or by reason of Participant’s death or Disability;

 

(c)                                  Except as the Administrator may otherwise
approve, the expiration of one (1) year from the date of Participant’s
Termination of Service by reason of Participant’s death or Disability; and

 

--------------------------------------------------------------------------------


 

(d)                                 Except as the Administrator may otherwise
approve, Participant’s Termination of Service for Cause.

 

ARTICLE III.
EXERCISE OF OPTION

 

3.1                               Person Eligible to Exercise.  During
Participant’s lifetime, only Participant may exercise the Option.  After
Participant’s death, any exercisable portion of the Option may, prior to the
time the Option expires, be exercised by Participant’s Designated Beneficiary
according to the procedures in the Plan.

 

3.2                               Partial Exercise.  Any exercisable portion of
the Option or the entire Option, if then wholly exercisable, may be exercised,
in whole or in part, according to the procedures in the Plan at any time prior
to the time the Option or portion thereof expires, except that the Option may
only be exercised for whole Shares.

 

3.3                               Tax Withholding.

 

(a)                                 The Company has the right and option, but
not the obligation, to treat Participant’s failure to provide timely payment in
accordance with the Plan of any withholding tax arising in connection with the
Option as Participant’s election to satisfy all or any portion of the
withholding tax by requesting the Company repurchase Shares otherwise issuable
under the Option limited to the number of Shares which have a Fair Market Value
on the date of repurchase necessary to pay the aggregate amount of tax
liability.

 

(b)                                 Participant acknowledges that Participant is
ultimately liable and responsible for all taxes owed in connection with the
Option, regardless of any action the Company or any Subsidiary takes with
respect to any tax withholding obligations that arise in connection with the
Option.  Neither the Company nor any Subsidiary makes any representation or
undertaking regarding the treatment of any tax withholding in connection with
the awarding, vesting or exercise of the Option or the subsequent sale of
Shares.  The Company and the Subsidiaries do not commit and are under no
obligation to structure the Option to reduce or eliminate Participant’s tax
liability.

 

ARTICLE IV.
OTHER PROVISIONS

 

4.1                               Adjustments.  Participant acknowledges that
the Option is subject to adjustment, modification and termination in certain
events as provided in this Agreement and the Plan.

 

4.2                               Notices.  Any notice to be given under the
terms of this Agreement to the Company must be in writing and addressed to the
Company in care of the Company’s Secretary at the Company’s principal office or
the Secretary’s then-current email address or facsimile number.  Any notice to
be given under the terms of this Agreement to Participant must be in writing and
addressed to Participant (or, if Participant is then deceased, to the person
entitled to exercise the Option) at Participant’s last known mailing address,
email address or facsimile number in the Company’s personnel files.  By a notice
given pursuant to this Section, either party may designate a different address
for notices to be given to that party.  Any notice will be deemed duly given
when actually received, when sent by email, when sent by certified mail (return
receipt requested) and deposited with postage prepaid in a post office or branch
post office regularly maintained by the United States Postal Service, when
delivered by a nationally recognized express shipping company or upon receipt of
a facsimile transmission confirmation.

 

A-2

--------------------------------------------------------------------------------


 

4.3                               Titles.  Titles are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.

 

4.4                               Conformity to Securities Laws.  Participant
acknowledges that the Plan, the Grant Notice and this Agreement are intended to
conform to the extent necessary with all Applicable Laws and, to the extent
Applicable Laws permit, will be deemed amended as necessary to conform to
Applicable Laws.

 

4.5                               Successors and Assigns.  The Company may
assign any of its rights under this Agreement to single or multiple assignees,
and this Agreement will inure to the benefit of the successors and assigns of
the Company.  Subject to the restrictions on transfer set forth in the Plan,
this Agreement will be binding upon and inure to the benefit of the heirs,
legatees, legal representatives, successors and assigns of the parties hereto.

 

4.6                               Limitations Applicable to Section 16 Persons. 
Notwithstanding any other provision of the Plan or this Agreement, if
Participant is subject to Section 16 of the Exchange Act, the Plan, the Grant
Notice, this Agreement and the Option will be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3) that are requirements for
the application of such exemptive rule.  To the extent Applicable Laws permit,
this Agreement will be deemed amended as necessary to conform to such applicable
exemptive rule.

 

4.7                               Entire Agreement.  The Plan, the Grant Notice
and this Agreement (including any exhibit hereto) constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and Participant with respect to the subject matter
hereof.

 

4.8                               Agreement Severable.  In the event that any
provision of the Grant Notice or this Agreement is held illegal or invalid, the
provision will be severable from, and the illegality or invalidity of the
provision will not be construed to have any effect on, the remaining provisions
of the Grant Notice or this Agreement.

 

4.9                               Limitation on Participant’s Rights. 
Participation in the Plan confers no rights or interests other than as herein
provided.  This Agreement creates only a contractual obligation on the part of
the Company as to amounts payable and may not be construed as creating a trust. 
Neither the Plan nor any underlying program, in and of itself, has any assets. 
Participant will have only the rights of a general unsecured creditor of the
Company with respect to amounts credited and benefits payable, if any, with
respect to the Option, and rights no greater than the right to receive the
Shares as a general unsecured creditor with respect to the Option, as and when
exercised pursuant to the terms hereof.

 

4.10                        Not a Contract of Employment.  Nothing in the Plan,
the Grant Notice or this Agreement confers upon Participant any right to
continue in the employ or service of the Company or any Subsidiary or interferes
with or restricts in any way the rights of the Company and its Subsidiaries,
which rights are hereby expressly reserved, to discharge or terminate the
services of Participant at any time for any reason whatsoever, with or without
Cause, except to the extent expressly provided otherwise in a written agreement
between the Company or a Subsidiary and Participant.

 

4.11                        Counterparts.  The Grant Notice may be executed in
one or more counterparts, including by way of any electronic signature, subject
to Applicable Law, each of which will be deemed an original and all of which
together will constitute one instrument.

 

4.12                        Incentive Stock Options.  If the Option is
designated as an Incentive Stock Option:

 

A-3

--------------------------------------------------------------------------------


 

(a)                                 Participant acknowledges that to the extent
the aggregate fair market value of shares (determined as of the time the option
with respect to the shares is granted) with respect to which share options
intended to qualify as “incentive stock options” under Section 422 of the Code,
including the Option, are exercisable for the first time by Participant during
any calendar year exceeds $100,000 or if for any other reason such share options
do not qualify or cease to qualify for treatment as “incentive stock options”
under Section 422 of the Code, such share options (including the Option) will be
treated as non-qualified share options.  Participant further acknowledges that
the rule set forth in the preceding sentence will be applied by taking the
Option and other share options into account in the order in which they were
granted, as determined under Section 422(d) of the Code.  Participant
acknowledges that amendments or modifications made to the Option pursuant to the
Plan that would cause the Option to become a Non-Qualified Stock Option will not
materially or adversely affect Participant’s rights under the Option, and that
any such amendment or modification shall not require Participant’s consent. 
Participant also acknowledges that if the Option is exercised more than three
(3) months after Participant’s Termination of Service as an Employee, other than
by reason of death or disability, the Option will be taxed as a Non-Qualified
Stock Option.

 

(b)                                 Participant will give prompt written notice
to the Company of any disposition or other transfer of any Shares acquired under
this Agreement if such disposition or other transfer is made (a) within two
(2) years from the Grant Date or (b) within one (1) year after the transfer of
such Shares to Participant.  Such notice will specify the date of such
disposition or other transfer and the amount realized, in cash, other property,
assumption of indebtedness or other consideration, by Participant in such
disposition or other transfer.

 

* * * * *

 

A-4

--------------------------------------------------------------------------------